        Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 1 of 6. PageID #: 1




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION


 KURT GRASSEL
                                                     CIVIL COMPLAINT
            Plaintiff,

 v.                                                  CASE NO. 5:20-cv-02238

 HUNTER WARFIELD, INC.,
                                                     DEMAND FOR JURY TRIAL
            Defendant.


                                          COMPLAINT

       NOW comes KURT GRASSEL (“Plaintiff”), by and through his undersigned attorney,

complaining as to the conduct of HUNTER WARFIELD, INC. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices

Act (“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2. This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts

business in the Northern District of Ohio and a substantial portion of the events and omissions that

gave rise to Plaintiff’s cause of action occurred within the Northern District of Ohio.
           Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 2 of 6. PageID #: 2




                                                 PARTIES

           4. Plaintiff is a consumer over 18 years-of-age and a resident of Ohio.

           5. Defendant “provides revenue recovery services” and “is known for [its] innovative

technology” designed to “deliver the highest rate of recovery . . . .”1 Defendant is a corporation

organized under the laws of the State of Maryland with its principal place of business located at

4620 Woodland Corporate Boulevard, Tampa, Florida.

           6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                      FACTS SUPPORTING CAUSES OF ACTION

           7. The instant action arises out of Defendant’s attempts to collect upon residential real

estate lease (“subject debt”) that Plaintiff purportedly owes.

           8. Around July 2020, Plaintiff began receiving calls to his cellular phone, (937) XXX-9156,

from Defendant.

           9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9156. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

           10. Defendant has primarily used the phone number (813) 283-4549 when placing

collection calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other phone

numbers as well.




1
    https://www.hunterwarfield.com/
        Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 3 of 6. PageID #: 3




       11. Upon information and belief, the above-referenced phone number ending in -4549 is

regularly utilized by Defendant during its debt collection activities.

       12. During answered calls, Plaintiff was subjected to a noticeable pause, having to say

“hello” several times, before being connected to a live representative.

       13. Upon speaking with Defendant, Plaintiff was informed that it is acting as a debt

collector attempting to collect upon the subject debt.

       14. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease calling him and advised that the subject consumer debt was disputed.

       15. Despite Defendant lacking permission to call Plaintiff’s cellular phone, Defendant still

continued to place calls as Plaintiff re-iterated his demands on August 17, 2020.

       17. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his

rights, resulting in expended resources.

       18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

       19. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but

not limited to, invasion of privacy, aggravation that accompanies unwanted collection telephone

calls, emotional distress, increased risk of personal injury resulting from the distraction caused by

the calls, increased usage of his telephone services, loss of cellular phone capacity, diminished

cellular phone functionality, decreased battery life on his cellular phone, and diminished space for

data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       20. Plaintiff repeats and realleges paragraphs 1 through 19 as though full set forth herein.

       21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
        Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 4 of 6. PageID #: 4




       22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

       23. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

       24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c and §1692d

       25. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

       26. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop. Defendant called Plaintiff multiple times after he demanded that it stop.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demandswas

harassing and abusive. The frequency and nature of the calls shows that Defendant willfully

ignored Plaintiff’s pleas with the goal of annoying and harassing him.

       27. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

       b. Violations of FDCPA § 1692e
        Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 5 of 6. PageID #: 5




       28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

   false, deceptive, or misleading representation or means in connection with the collection of

   any debt.”

       29. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

       30. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendant stop

contacting him, Defendant continued to contact Plaintiff via automated calls. Instead of putting an

end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone

in a deceptive attempt to force him to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact him

via an automated system when it no longer had consent to do so.

   c. Violations of FDCPA § 1692f

       31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

       32. Defendant violated §1692f when it unfairly and unconscionably attempted to collect

on a debt by continuously calling Plaintiff multiple times after being notified to stop. Attempting

to coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

       33. As pled in paragraphs 17 through 19, Plaintiff has been harmed and suffered damages

as a result of Defendant’s illegal actions.
        Case: 5:20-cv-02238-JRA Doc #: 1 Filed: 10/02/20 6 of 6. PageID #: 6




       WHEREFORE, Plaintiff, KURT GRASSEL, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
          provided under 15 U.S.C. §1692k(a)(1);

       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);

       e. Enjoining Defendant from further contacting Plaintiff; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: October 2, 2020


s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Southern District of Ohio
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com
